DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 08/07/2020.
Claims 1–18 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 7, & 13 recite a method, computer-readable medium, and system that manages a plurality of pieces of patient information. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 7, & 13 recite, at least in part, a method for managing a plurality of pieces of patient information in a system that shares the patient information among a cloud server comprising a storage, a healthcare facility comprising an imaging device, and affiliated facilities, wherein the cloud server, the healthcare facility, the affiliated facilities are connected to one another via a network, the method comprising: receiving, from the healthcare facility, a medical image created by the imaging device in response to examination order information sent by a first user from one of the affiliated facilities; correlating the received medical image to the examination order information and adding the medical image and the examination order information to the patient information stored in the storage; correlating the medical image to disclosure propriety information in the storage, wherein the disclosure propriety information indicates whether to allow the patient information to be disclosed to a second user; receiving a viewing request sent by the first user or the second user from one of the affiliated facilities to view the patient information; determining whether to approve the viewing request based on the examination order information or the disclosure propriety information; and approving the viewing request for the first user or the second user to view the patient information and transmitting the patient information to the one of the affiliated facilities from which the viewing request has been sent.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, from the healthcare facility, a medical image created by the 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least one imagining device. These elements are broadly recited in the specification at, for example, paragraph [0064] which describes the imagine device. “The imaging device (300) may correspond to any type of image capturing device, such as a portable radiographic image capturing device, a cassette-type digital X-ray imaging device, etc. The number of imaging devices is not limited to the illustrated example.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of controlling the viewing of patient information shared between healthcare facilities, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-6, 8-12, and 14-18 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-6, 8-12, and 14-18 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-18 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Ueda (US 2018/0234497 A1) in view of Ishikawa (US 2018/0218074 A1).

CLAIM 1, 7, & 13 – 
Independent claims 7 & 13 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

Ueda teaches a method having the limitations of:
A method for managing a plurality of pieces of patient information in a system that shares the patient information among a cloud server comprising a storage, a healthcare facility comprising an imaging device, and affiliated facilities, wherein the cloud server, the healthcare facility, the affiliated facilities are connected to one another via a network, the method comprising: (Ueda [0004] In general, in one aspect, the invention relates to a method to exchange medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers connected to the cloud server.)
receiving, from the healthcare facility, a medical image created by the imaging device in response to examination order information sent by a first user from one of the affiliated facilities (Ueda [0004] based on the determination by the cloud server, receive the medical image generated by the cloud server using the raw image data if the raw image data is stored in the cloud repository, or receive an instruction from the cloud server to generate the medical image locally using the raw image data if the raw image data is stored on the first local repository, and display the generated medical image on a display. [0027] According to one or more embodiments, in response to a user request, the cloud server may generate the medical images using medical image data (“raw image data”) stored in the cloud repository. The cloud server may receive multiple such requests simultaneously. However, in one or more embodiments, at least some of the in-network healthcare facilities are configured to store, at least temporarily, locally-obtained raw image data in on-site or local data repositories or databases (“local repositories”) and to generate medical images from the raw image data using a locally-stored image generation program.)
correlating the received medical image to the examination order information and adding the medical image and the examination order information to the patient information stored in the storage (Ueda [0079] The system as shown in FIG. 6 further comprises (ii) the first local computer (602) configured to present the medical images and data to a user. The system may further include a data repository (608) configured to store application data (PACS data) (610) related to the vendor provided application, the patient information (612), and the medical images and data (614) that include the medical images and the raw image data.)
correlating the medical image to disclosure propriety information in the storage, wherein the disclosure propriety information indicates whether to allow the patient information to be disclosed to a second user (Ueda [0059] In one or more embodiments, the setting for determining if bookmarked data should be excluded from deletion allows the user to prevent local data that have been specifically selected (“bookmarked”) by the user from being automatically deleted even if the bookmarked data falls under one or more of the categories of the automatic deletion settings set by the user.)
receiving a viewing request sent by the first user or the second user from one of the affiliated facilities to view the patient information (Ueda [0004] transmit, in response to a request by a user to access a medical image associated with a predetermined patient, an image retrieval request to the cloud server, wherein the image retrieval request is associated with the predetermined patient and causes the cloud server to determine whether raw image data associated with the image retrieval request is stored in the cloud repository or locally in the first local repository)
Ueda does not explicitly disclose the below limitations:
However, Ishikawa teaches a method having the limitations of:
determining whether to approve the viewing request based on the examination order information or the disclosure propriety information; and approving the viewing request for the first user or the second user to view the patient information and transmitting the patient information to the one of the affiliated facilities from which the viewing request has been sent. (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Ueda in view of Ishikawa to determine whether to approve the viewing request based on the examination order information or the disclosure propriety information with the motivation of ensuring that the correct user has access to the patient information (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer.)

CLAIM 2, 8, & 14 – 
Ueda in view of Ishikawa in view of discloses a method having the limitations of claim 1. Ueda further discloses a method having the limitation of:
The method according to claim 1, wherein the examination order information includes first user specific information, the viewing request includes viewer specific information, and the determining of whether to approve the viewing request comprises: determining whether the viewer specific information coincides with or is correlated to the first user specific information. (Ueda [0044] In one or more embodiments, when the connection between the in-network healthcare facilities with similar setup as Site A and the cloud server (101) is stable, the local server (106) is able to transmit, through the routing application, a medical image retrieval request to the cloud server (101). Upon receipt of the request, the cloud server (101) will determine, based on information from the raw image data stored in the cloud repository (103), where the raw image data associated with requested medical images are stored. In one or more embodiments, the cloud server (101) will always have a copy of the raw image data associated with the requested medical images.)

CLAIM 3, 9, & 15 – 
Ueda in view of Ishikawa in view of discloses a method having the limitations of claim 1. Ueda further discloses a method having the limitation of:
The method according to claim 1, wherein the disclosure propriety information indicates a status of the patient information that is a first status, a second status, or third status, and the first status prohibits disclosure of the patient information to the second user; the second status allows disclosure of the patient information Udea [0059] In one or more embodiments, the setting for determining if bookmarked data should be excluded from deletion allows the user to prevent local data that have been specifically selected (“bookmarked”) by the user from being automatically deleted even if the bookmarked data falls under one or more of the categories of the automatic deletion settings set by the user. [0060] For example, if the user configures the user interface (300) settings as shown in FIG. 3, all local data with a time stamp of 3 months ago or longer associated with the DR and US modalities will be deleted at 1:00 every day with the exception of data bookmarked by the user. The local server (106) will continue to apply the same settings unless the user modifies and saves a new combination of settings.).

CLAIM 4, 10, & 16 – 
Ueda in view of Ishikawa in view of discloses a method having the limitations of claim 1. Ishikawa further discloses a method having the limitation of:
The method according to claim 1, further comprising: setting a predetermined time limit during which the second user is allowed to view the patient information; and transmitting the setting of the predetermined time limit to the one of the affiliated facilities to allow the second user to view the patient information within the predetermined time limit. (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer. [0059] In one or more embodiments as shown in FIG. 4C, the user may access the search interface (403) at any time through the universal viewer application. In the example of FIG. 4C, the web-browser (401) is displaying a patient diagnosis tab that includes multiple medical data currently being viewed by the user.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5, 11, & 17 – 
Ueda in view of Ishikawa in view of discloses a method having the limitations of claim 1. Ueda further discloses a method having the limitation of:
The method according to claim 1, further comprising: receiving a filtering request from the one of the affiliated facilities to view one or more pieces of the patient information among the plurality of pieces of the patient information; searching the database for the one or more pieces of the patient information; and transmitting the one or more pieces of the patient information to the one of the affiliated facilities. (Ueda [0026] According to one or more embodiments, in response to a search request from one in-network healthcare facility (“request source facility”), all other in-network facilities (“request target facilities”) will transmit medical information (information associated with the medical data) that closely matches a user-inputted search parameter (“search key”) included in the search request. The search key includes simple information associated with a predetermined patient that can be easily retrieved orally from the patient or from the patient's identification card (ID) (e.g., driver license, passport, physical medical insurance card, digital medical insurance card, etc.) without the use of external physical devices (e.g., biometric scanners, card scanners, etc.) and external media (CDs, DVDs, USBs, external hard drives etc.). Please also see at least paragraphs [0042], [0056], and [0026])

CLAIM 6, 12, & 18 – 
Ueda in view of Ishikawa in view of discloses a method having the limitations of claim 1. Ishikawa further discloses a method having the limitation of:
The method according to claim 1, further comprising: correlating disclosure prohibition information to the medical image in the storage, wherein the disclosure prohibition information indicates whether to prohibit the patient information from being disclosed; determining whether to prohibit the patient information from being disclosed based on the disclosure prohibition information, and prohibiting the patient information from being disclosed regardless of the determination made based on the disclosure propriety information. (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer. 0056] In one or more embodiments, the search interface (403) as shown in FIG. 4A includes search parameters that make up the search key included in the user's search request. The search interface (403) includes a parameter for inputting a Patient ID, a Patient Name in regular alphabets, a Patient Name in ASCII format, and parameters for selecting a patient's gender, and the year, month, and day of the patient's date of birth. The search interface (403) further includes two user-selectable tabs to either cancel (CANCEL) the search request (i.e., close out of the search interface) or submit the search request (SEARCH). In one or more embodiments, the search parameters may be manually entered by the user on the search interface (403). Alternatively, in the event that the user opens the search interface when information on the patient of interest has already been loaded on the web-browser (401), the parameters of the search interface (403) will be automatically completed (i.e., automatically filled in by the universal viewer) based on the patient information loaded on the web-browser (401).)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686